DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Information Disclosure Statement (IDS), filed on 11/09/2021, and as a supplemental action to the Notice of Allowance mailed by the office on 10/19/2021.
Claims 1, 2, 4, 7-14, 16-19, 21, 23, and 24 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for this Corrected Notice of Allowance is incorporated with the Notice of Allowance, mailed out on 10/19/2021.
The reference cited in the IDS, submitted on 11/09/2021, does not impact the Notice of Allowance, mailed out on 10/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439